Name: 2000/579/EC: Council Decision of 18 September 2000 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-09-28

 Avis juridique important|32000D05792000/579/EC: Council Decision of 18 September 2000 appointing a German member of the Committee of the Regions Official Journal L 243 , 28/09/2000 P. 0035 - 0035Council Decisionof 18 September 2000appointing a German member of the Committee of the Regions(2000/579/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Gerd Walter, member, notified to the Council on 29 June 2000,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs Heide Simonis is hereby appointed a member of the Committee of the Regions in place of Mr Gerd Walter for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 18 September 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.